The above case was twice tried. It was first tried before the court without a jury by consent of the parties, and resulted in a decision and judgment against plaintiffs. On the appeal to the General Term by the plaintiffs, the appeal book did not contain the evidence, but only the findings of fact and law. The General Term reversed the judgment and ordered a new trial (54 N. Y. Super. Ct. R., p. 438). On the new trial which was also had by consent before the court without a jury, a decision was made in plaintiffs’ favor, from the judgment on which the appeal was taken. The appeal book contained all of the evidence as well as the findings of fact and law. The findings of fact and law contained in the appeal book on the first appeal presented all the material facts disclosed by the evidence given on the new trial.
The court in affirming the judgment rendered for the plaintiffs on the new trial, held as set forth in the headnote.
*596Sterne & Thompson, attorneys, and Simon Sterne and John K. Creevey, of counsel for appellants.
James G. Foley, attorney and of counsel for respondents.